Case 1:20-cv-00371-LPS Document 67 Filed 05/12/21 Page 1 of 1 PageID #: 2301
                                                                                 Jeff Castellano
                                                                                 I.M. Pei Building
                                                                                 1105 North Market St., 12th Floor
                                                                                 Wilmington, DE 19801
                                                                                 (302) 298-0703
                                                                                 jcastellano@shawkeller.com



                                          May 12, 2021

BY CM/ECF
The Honorable Leonard P. Stark
U.S. District Court for the District of Delaware
844 N. King Street
Wilmington, DE 19801

       Re:     Finjan LLC v. Trustwave Holdings, Inc., C.A. No. 20-371-LPS

Dear Chief Judge Stark:

        The parties hereby jointly submit a proposed order regarding jurisdictional discovery and
other issues, as directed by the Court during the May 7, 2021 hearing in the above-referenced
action.

        The disputed provisions of the proposed order are bracketed, with each party’s position
set forth separately.

        Counsel and the parties remain available should the Court have any questions, or wish to
hear argument on the disputed portions of the proposed order

                                                    Respectfully,

                                                    /s/ Jeff Castellano

                                                    Jeff Castellano (No. 4837)


cc:    Clerk of the Court (by CM/ECF)
       All counsel of record (by CM/ECF and email)
